DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application is a continuation of International Patent Application No. PCT/CN2018/076775, filed on February 13, 2018.  
Acknowledgement
3.	Acknowledgment is made of Applicant’s submission of present application, dated August 12, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on August 12, 2020, April 6, 2021, November 17, 2021, and April 27, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (US 2020/0404593).
Regarding claim 1, Yao et al. teach the method for sounding reference signal (SRS) transmission (paragraph [0303] lines 1-21; Examiner’s Notes: the transmission of sounding reference signal (SRS) in the prior art teaches the preamble of “method for sounding reference signal (SRS) transmission” in the instant application), comprising: 
receiving, by a terminal device, downlink control information (DCI) from a network device (paragraphs [0303] lines 1-15 & [0304] lines 1-6; Examiner’s Notes: the UE and the base station in the prior art teach the limitations of “a terminal device” and “a network device,” individually; in fact, the base station transmitting physical layer signaling, e.g., DCI, to the UE in the prior art teaches the limitation of “receiving, by a terminal device, downlink control information (DCI) from a network device” in the instant application), 
wherein the DCI comprises SRS triggering signaling (paragraph [0376] lines 1-7; Examiner’s Notes: the resource indication for a triggered SRS resource set in the prior art teaches the limitation of “SRS triggering signaling;” in fact, the resource indication included in the DCI for a triggered SRS resource set in the prior art teaches the limitation of “wherein the DCI comprises SRS triggering signaling” in the instant application) and 
the SRS triggering signaling is configured to indicate SRS transmission on at least one SRS resource set (paragraph [0376] lines 1-7; Examiner’s Notes: the resource indication for a triggered SRS resource set in the prior art teaches the limitation of “SRS triggering signaling;” in fact, configuring the resource indication for the triggered SRS resource set in the prior art teaches the limitation of “the SRS triggering signaling is configured to indicate SRS transmission on at least one SRS resource set” in the instant application); and 
transmitting, by the terminal device, an SRS on a target SRS resource in the at least one SRS resource set in a slot meeting a first preset condition and after K slots from reception of the DCI, K being a nonnegative integer (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “a target SRS resource;” the predefined rule in the prior art teaches the limitation of “a first preset condition;” in fact, the UE transmitting an SRS on the activated SRS resource in a slot according to a predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmitting, by the terminal device, an SRS on a target SRS resource in the at least one SRS resource set in a slot meeting a first preset condition and after K slots from reception of the DCI, K being a nonnegative integer” in the instant application).  
Regarding claim 6, Yao et al. further teach the method, wherein transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI comprises:
transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set in a slot first meeting the first preset condition and after the K slots from reception of the DCI (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “a target SRS resource;” the predefined rule in the prior art teaches the limitation of “a first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting an SRS on the activated SRS resource in a slot according to a predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set in a slot first meeting the first preset condition and after the K slots from reception of the DCI” in the instant application).  
Regarding claim 7, Yao et al. further teach the method, wherein transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “a target SRS resource;” the predefined rule in the prior art teaches the limitation of “a first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting an SRS on the activated SRS resource in a slot according to a predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmitting, by the terminal device, an SRS on a target SRS resource in the at least one SRS resource set in a slot meeting a first preset condition and after K slots from reception of the DCI, K being a nonnegative integer” in the instant application) comprises:
transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set on an activated bandwidth part (BWP) in the slot meeting the first preset condition and after the K slots from reception of the DCI; or, 
transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set on a BWP associated with the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI (paragraphs [0303] lines 1-15 & [0519] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource on associated frequency domain in the prior art teaches the limitation of “the target SRS resource in the at least one SRS resource set on a BWP associated with the at least one SRS resource set;” the predefined rule in the prior art teaches the limitation of “the first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting the SRS on the activated SRS resource on associated bandwidth part/frequency domain in a slot according to the predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set on a BWP associated with the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI” in the instant application; consequently, the cited prior art teaches the limitation of “transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set on an activated bandwidth part (BWP) in the slot meeting the first preset condition and after the K slots from reception of the DCI; or, 
transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set on a BWP associated with the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI” as well).  
Regarding claim 8, Yao et al. further teach the method, wherein the slot meeting the first preset condition meets at least one of following preset conditions: 
all symbols in the slot are uplink symbols; 
there are at least M uplink symbols in the slot, M being a positive integer; 
last N symbols in the slot are all uplink symbols, N being a positive integer; 
the slot is not configured to transmit a physical uplink control channel (PUCCH) in a target PUCCH format; 
all orthogonal frequency-division multiplexing (OFDM) symbols allocated to any SRS resource in the at least one SRS resource set in the slot are uplink symbols; 
all OFDM symbols allocated to the target SRS resource in the slot are uplink symbols; 
all the OFDM symbols allocated to any SRS resource in the at least one SRS resource set in the slot are not occupied by a PUCCH; 
all the OFDM symbols allocated to the target SRS resource in the slot are not occupied by a PUCCH; 
at least one symbol in the OFDM symbols allocated to the target SRS resource in the slot is not occupied by a PUCCH; 
a physical uplink shared channel (PUSCH) configured in the slot is of a PUSCH mapping type A; 
an OFDM symbol allocated to any SRS resource in the SRS resource set in the slot is not scheduled for a PUSCH that is of a PUSCH mapping type B; or 
an OFDM symbol allocated to the target SRS resource in the slot is not scheduled for the PUSCH that is of the PUSCH mapping type B (paragraphs [0518] lines 1-4 & [0519] lines 1-6; Examiner’s Notes: the OFDM symbols regards to activated SRS resource in the prior art teaches the limitation of “OFDM symbols allocated to the target SRS resource;” in fact, all OFDM symbols regards to activated SRS resource in the slot for uplink transmission in the prior art teaches the limitation of “all OFDM symbols allocated to the target SRS resource in the slot are uplink symbols” in the instant application; 
consequently, the cited prior art teaches the limitation of “wherein the slot meeting the first preset condition meets at least one of following preset conditions: 
all symbols in the slot are uplink symbols; 
there are at least M uplink symbols in the slot, M being a positive integer; 
last N symbols in the slot are all uplink symbols, N being a positive integer; 
the slot is not configured to transmit a physical uplink control channel (PUCCH) in a target PUCCH format; 
all orthogonal frequency-division multiplexing (OFDM) symbols allocated to any SRS resource in the at least one SRS resource set in the slot are uplink symbols; 
all OFDM symbols allocated to the target SRS resource in the slot are uplink symbols; 
all the OFDM symbols allocated to any SRS resource in the at least one SRS resource set in the slot are not occupied by a PUCCH; 
all the OFDM symbols allocated to the target SRS resource in the slot are not occupied by a PUCCH; 
at least one symbol in the OFDM symbols allocated to the target SRS resource in the slot is not occupied by a PUCCH; 
a physical uplink shared channel (PUSCH) configured in the slot is of a PUSCH mapping type A; 
an OFDM symbol allocated to any SRS resource in the SRS resource set in the slot is not scheduled for a PUSCH that is of a PUSCH mapping type B; or 
an OFDM symbol allocated to the target SRS resource in the slot is not scheduled for the PUSCH that is of the PUSCH mapping type B” as well).  
Regarding claim 9, Yao et al. further teach the method, wherein transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “a target SRS resource;” the predefined rule in the prior art teaches the limitation of “a first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting an SRS on the activated SRS resource in a slot according to a predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmitting, by the terminal device, an SRS on a target SRS resource in the at least one SRS resource set in a slot meeting a first preset condition and after K slots from reception of the DCI, K being a nonnegative integer” in the instant application) comprises: 
in response to that at least one OFDM symbol among OFDM symbols allocated to the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition is unavailable for SRS transmission, transmitting, by the terminal device, the SRS on an OFDM symbol among the allocated OFDM symbols other than the at least one OFDM symbol (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “the target SRS resource;” exceeding the limit on predefined rule in the prior art teaches the limitation of “meeting the first preset condition is unavailable for SRS transmission;” in fact, the UE transmitting an SRS on the activated SRS resource of another carrier in case of OFDM symbol allocated in activated SRS resource in the slot exceeding the limit on predefined rule in the prior art teaches the limitation of “in response to that at least one OFDM symbol among OFDM symbols allocated to the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition is unavailable for SRS transmission, transmitting, by the terminal device, the SRS on an OFDM symbol among the allocated OFDM symbols other than the at least one OFDM symbol” in the instant application).  
Regarding claim 10, Yao et al. teach the method for sounding reference signal (SRS) transmission (paragraph [0303] lines 1-21; Examiner’s Notes: the transmission of sounding reference signal (SRS) in the prior art teaches the preamble of “method for sounding reference signal (SRS) transmission” in the instant application), comprising: 
sending, by a network device, downlink control information (DCI) to a terminal device (paragraphs [0303] lines 1-15 & [0304] lines 1-6; Examiner’s Notes: the UE and the base station in the prior art teach the limitations of “a terminal device” and “a network device,” individually; in fact, the base station transmitting physical layer signaling, e.g., DCI, to the UE in the prior art teaches the limitation of “sending, by a network device, downlink control information (DCI) to a terminal device” in the instant application), 
wherein the DCI comprises SRS triggering signaling (paragraph [0376] lines 1-7; Examiner’s Notes: the resource indication for a triggered SRS resource set in the prior art teaches the limitation of “SRS triggering signaling;” in fact, the resource indication included in the DCI for a triggered SRS resource set in the prior art teaches the limitation of “wherein the DCI comprises SRS triggering signaling” in the instant application) and 
the SRS triggering signaling is configured to indicate SRS transmission on at least one SRS resource set (paragraph [0376] lines 1-7; Examiner’s Notes: the resource indication for a triggered SRS resource set in the prior art teaches the limitation of “SRS triggering signaling;” in fact, configuring the resource indication for the triggered SRS resource set in the prior art teaches the limitation of “the SRS triggering signaling is configured to indicate SRS transmission on at least one SRS resource set” in the instant application); and 
receiving, by the network device, an SRS on a target SRS resource in the at least one SRS resource set in a slot meeting a first preset condition and after K slots from sending of the DCI, K being a nonnegative integer (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “a target SRS resource;” the predefined rule in the prior art teaches the limitation of “a first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting an SRS to the base station on the activated SRS resource in a slot according to a predefined rule upon reception of the DCI in the prior art teaches the limitation of “receiving, by the network device, an SRS on a target SRS resource in the at least one SRS resource set in a slot meeting a first preset condition and after K slots from sending of the DCI, K being a nonnegative integer” in the instant application).  
Regarding claim 11, Yao et al. teach the terminal device (paragraphs [0303] lines 1-15 & [0026] lines 1-3; Examiner’s Notes: UE in the prior art teach the limitation of “a terminal device” in the instant application), comprising: 
a processor (paragraph [0026] lines 1-3; Examiner’s Notes: a processor in the UE in the prior art teach the limitation of “a processor” in the instant application); 
a memory (paragraph [0026] lines 1-3; Examiner’s Notes: a memory in the UE in the prior art teach the limitation of “a memory” in the instant application) configured to stored instructions executable by the processor; and 
a transceiver, connected with the processor and the memory (paragraph [0027] lines 1-3; Examiner’s Notes: a communication bus between the processor and the memory in the UE in the prior art teach the limitation of “a transceiver, connected with the processor and the memory” in the instant application), and configured to: 
receive downlink control information (DCI) from a network device (paragraphs [0303] lines 1-15 & [0304] lines 1-6; Examiner’s Notes: the base station in the prior art teach the limitation of “a network device;” in fact, the base station transmitting physical layer signaling, e.g., DCI, to the UE in the prior art teaches the limitation of “receive downlink control information (DCI) from a network device” in the instant application), 
wherein the DCI comprises sounding reference signal (SRS) triggering signaling (paragraph [0376] lines 1-7; Examiner’s Notes: the resource indication for a triggered SRS resource set in the prior art teaches the limitation of “SRS triggering signaling;” in fact, the resource indication included in the DCI for a triggered SRS resource set in the prior art teaches the limitation of “wherein the DCI comprises SRS triggering signaling” in the instant application) and 
the SRS triggering signaling is configured to indicate SRS transmission on at least one SRS resource set (paragraph [0376] lines 1-7; Examiner’s Notes: the resource indication for a triggered SRS resource set in the prior art teaches the limitation of “SRS triggering signaling;” in fact, configuring the resource indication for the triggered SRS resource set in the prior art teaches the limitation of “the SRS triggering signaling is configured to indicate SRS transmission on at least one SRS resource set” in the instant application); and 
transmit an SRS on a target SRS resource in the at least one SRS resource set in a slot meeting a first preset condition and after K slots from reception of the DCI, K being a nonnegative integer (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “a target SRS resource;” the predefined rule in the prior art teaches the limitation of “a first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting an SRS on the activated SRS resource in a slot according to a predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmit an SRS on a target SRS resource in the at least one SRS resource set in a slot meeting a first preset condition and after K slots from reception of the DCI, K being a nonnegative integer” in the instant application).  
Regarding claim 16, Yao et al. further teach the terminal device, wherein the transceiver specifically is configured to: transmit the SRS on the target SRS resource in the at least one SRS resource set in a slot firstly meeting the first preset condition and after the K slots from reception of the DCI (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “a target SRS resource;” the predefined rule in the prior art teaches the limitation of “a first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting an SRS on the activated SRS resource in a slot according to a predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmit the SRS on the target SRS resource in the at least one SRS resource set in a slot firstly meeting the first preset condition and after the K slots from reception of the DCI” in the instant application).  
Regarding claim 17, Yao et al. further teach the terminal device, wherein the transceiver specifically is configured to: 
transmit the SRS on the target SRS resource in the at least one SRS resource set on an activated bandwidth part (BWP) in the slot meeting the first preset condition and after the K slots from reception of the DCI; or, 
transmit the SRS on the target SRS resource in the at least one SRS resource set on a BWP associated with the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI (paragraphs [0303] lines 1-15 & [0519] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource on associated frequency domain in the prior art teaches the limitation of “the target SRS resource in the at least one SRS resource set on a BWP associated with the at least one SRS resource set;” the predefined rule in the prior art teaches the limitation of “the first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting the SRS on the activated SRS resource on associated bandwidth part/frequency domain in a slot according to the predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmit the SRS on the target SRS resource in the at least one SRS resource set on a BWP associated with the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI” in the instant application; consequently, the cited prior art teaches the limitation of “transmit the SRS on the target SRS resource in the at least one SRS resource set on an activated bandwidth part (BWP) in the slot meeting the first preset condition and after the K slots from reception of the DCI; or, 
transmit the SRS on the target SRS resource in the at least one SRS resource set on a BWP associated with the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI” as well).  
Regarding claim 18, Yao et al. further teach the terminal device, wherein the slot meeting the first preset condition meets at least one of following preset conditions: 
all symbols in the slot are uplink symbols; 
there are at least M uplink symbols in the slot, M being a positive integer; 
last N symbols in the slot are all uplink symbols, N being a positive integer; 
the slot is not configured to transmit a physical uplink control channel (PUCCH) in a target PUCCH format; 
all orthogonal frequency-division multiplexing (OFDM) symbols allocated to any SRS resource in the at least one SRS resource set in the slot are uplink symbols; 
all OFDM symbols allocated to the target SRS resource in the slot are uplink symbols; 
all the OFDM symbols allocated to any SRS resource in the at least one SRS resource set in the slot are not occupied by a PUCCH; 
all the OFDM symbols allocated to the target SRS resource in the slot are not occupied by a PUCCH; 
at least one symbol in the OFDM symbols allocated to the target SRS resource in the slot is not occupied by a PUCCH; 
a physical uplink shared channel (PUSCH) configured in the slot is of a PUSCH mapping type A; 
an OFDM symbol allocated to any SRS resource in the SRS resource set in the slot is not scheduled for a PUSCH that is of a PUSCH mapping type B; or 
an OFDM symbol allocated to the target SRS resource in the slot is not scheduled for the PUSCH that is of the PUSCH mapping type B (paragraphs [0518] lines 1-4 & [0519] lines 1-6; Examiner’s Notes: the OFDM symbols regards to activated SRS resource in the prior art teaches the limitation of “OFDM symbols allocated to the target SRS resource;” in fact, all OFDM symbols regards to activated SRS resource in the slot for uplink transmission in the prior art teaches the limitation of “all OFDM symbols allocated to the target SRS resource in the slot are uplink symbols” in the instant application; 
consequently, the cited prior art teaches the limitation of “wherein the slot meeting the first preset condition meets at least one of following preset conditions: 
all symbols in the slot are uplink symbols; 
there are at least M uplink symbols in the slot, M being a positive integer; 
last N symbols in the slot are all uplink symbols, N being a positive integer; 
the slot is not configured to transmit a physical uplink control channel (PUCCH) in a target PUCCH format; 
all orthogonal frequency-division multiplexing (OFDM) symbols allocated to any SRS resource in the at least one SRS resource set in the slot are uplink symbols; 
all OFDM symbols allocated to the target SRS resource in the slot are uplink symbols; 
all the OFDM symbols allocated to any SRS resource in the at least one SRS resource set in the slot are not occupied by a PUCCH; 
all the OFDM symbols allocated to the target SRS resource in the slot are not occupied by a PUCCH; 
at least one symbol in the OFDM symbols allocated to the target SRS resource in the slot is not occupied by a PUCCH; 
a physical uplink shared channel (PUSCH) configured in the slot is of a PUSCH mapping type A; 
an OFDM symbol allocated to any SRS resource in the SRS resource set in the slot is not scheduled for a PUSCH that is of a PUSCH mapping type B; or 
an OFDM symbol allocated to the target SRS resource in the slot is not scheduled for the PUSCH that is of the PUSCH mapping type B” as well).  
Regarding claim 19, Yao et al. further teach the terminal device, wherein the transceiver specifically is configured to: in response to that at least one OFDM symbol among the OFDM symbols allocated to the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition is unavailable for SRS transmission, transmit the SRS on an OFDM symbol among the allocated OFDM symbols other than the at least one OFDM symbol (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “the target SRS resource;” exceeding the limit on predefined rule in the prior art teaches the limitation of “meeting the first preset condition is unavailable for SRS transmission;” in fact, the UE transmitting an SRS on the activated SRS resource of another carrier in case of OFDM symbol allocated in activated SRS resource in the slot exceeding the limit on predefined rule in the prior art teaches the limitation of “in response to that at least one OFDM symbol among OFDM symbols allocated to the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition is unavailable for SRS transmission, transmit the SRS on an OFDM symbol among the allocated OFDM symbols other than the at least one OFDM symbol” in the instant application).  
Regarding claim 20, Yao et al. teach the non-transitory computer readable medium (paragraph [0163] lines 1-5; Examiner’s Notes: the computer-readable storage medium in the prior art teach the limitation of “non-transitory computer readable medium” in the instant application), having a program code stored therein that, when executed by a processor of a terminal device, causes the terminal device to implement the method of claim 1 (paragraphs [0303] lines 1-15 & [0026] lines 1-3; Examiner’s Notes: UE in the prior art teach the limitation of “a terminal device;” a processor in the UE in the prior art teaches the limitation of “a processor of a terminal device” in the instant application; see claim 1 above to details on implementing the method steps of claim 1).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 2, 3, 12, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2020/0404593) in view of Zhang et al. (US 2019/0174466).
Regarding claim 2, Yao et al. teach the method without explicitly teaching configuring a value of K for a SRS resource set by the network device through high-layer signaling.  
Zhang et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a value of K is configured for the at least one SRS resource set by the network device through high-layer signaling, or, a value of K is configured for each SRS resource set among the at least one SRS resource set by the network device through high-layer signaling respectively, or, a value of K is configure for each SRS resource in the at least one SRS resource set by the network device through high-layer signaling respectively (paragraph [0086] lines 1-10; Examiner’s Notes: configuring a value k for triggered SRS resource by the base station via a higher layer parameter/command in the prior art teaches the limitation of “a value of K is configured for the at least one SRS resource set by the network device through high-layer signaling;” in fact, the cited prior art teaches the limitation of “wherein a value of K is configured for the at least one SRS resource set by the network device through high-layer signaling, or, a value of K is configured for each SRS resource set among the at least one SRS resource set by the network device through high-layer signaling respectively, or, a value of K is configure for each SRS resource in the at least one SRS resource set by the network device through high-layer signaling respectively” in the instant application as well). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Zhang et al. in the system of Yao et al. 
The motivation for implementing configuring a value of K for a SRS resource set by the network device through high-layer signaling, is to further enhance the mechanism for time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions.
Regarding claim 3, Zhang et al. further teach the method, wherein, in response to that the value of K is configured for the at least one SRS resource set by the network device through the high-layer signaling, transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI comprises: transmitting, by the terminal device, the SRS on all SRS resources in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “the target SRS resource;” the predefined rule in the prior art teaches the limitation of “the first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting an SRS on the activated SRS resource in a slot according to a predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmitting, by the terminal device, the SRS on all SRS resources in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI” in the instant application).  
Regarding claim 12, Yao et al. teach the terminal device without explicitly teaching configuring a value of K for a SRS resource set by the network device through high-layer signaling.  
Zhang et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a value of K is configured for the at least one SRS resource set by the network device through high-layer signaling, or, a value of K is configured for each SRS resource set among the at least one SRS resource set by the network device through high-layer signaling respectively, or, a value of K is configure for each SRS resource in the at least one SRS resource set by the network device through high-layer signaling respectively (paragraph [0086] lines 1-10; Examiner’s Notes: configuring a value k for triggered SRS resource by the base station via a higher layer parameter/command in the prior art teaches the limitation of “a value of K is configured for the at least one SRS resource set by the network device through high-layer signaling;” in fact, the cited prior art teaches the limitation of “wherein a value of K is configured for the at least one SRS resource set by the network device through high-layer signaling, or, a value of K is configured for each SRS resource set among the at least one SRS resource set by the network device through high-layer signaling respectively, or, a value of K is configure for each SRS resource in the at least one SRS resource set by the network device through high-layer signaling respectively” in the instant application as well). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Zhang et al. in the system of Yao et al. 
The motivation for implementing configuring a value of K for a SRS resource set by the network device through high-layer signaling, is to further enhance the mechanism for time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions.
Regarding claim 13, Zhang et al. further teach the terminal device, wherein, in response to that the value of K is configured for the at least one SRS resource set by the network device through the high-layer signaling, the transceiver specifically is configured to transmit the SRS on all SRS resources in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI (paragraphs [0303] lines 1-15 & [0518] line 1 – [0521] line 5; Examiner’s Notes: the activated SRS resource in the prior art teaches the limitation of “the target SRS resource;” the predefined rule in the prior art teaches the limitation of “the first preset condition;” assuming K=1 as K being a nonnegative integer; in fact, the UE transmitting an SRS on the activated SRS resource in a slot according to a predefined rule upon reception of the DCI in the prior art teaches the limitation of “transmit the SRS on all SRS resources in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI” in the instant application).    
Allowable Subject Matter
11.	Claims 4, 5, 14, and 15 are objected to as being dependent upon a rejected base claim 1 or 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 4, the prior art in single or in combination fails to teach "wherein, in response to that the value of K is configured for each SRS resource set among the at least one SRS resource set by the network device through the high-layer signaling respectively, transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI comprises: transmitting, by the terminal device, the SRS on an SRS resource in a first SRS resource set in the slot meeting the first preset condition and after K1 slots from reception of the DCI, wherein the first SRS resource set belongs to the at least one SRS resource set and K1 is a first transmission latency configured for the first SRS resource set by the network device” in combination with other limitation of the claim(s).
Similar limitations are included in claim 14.
Regarding claim 5, the prior art in single or in combination fails to teach "wherein, in response to that the value of K is configured for each SRS resource in the at least one SRS resource set by the network device through the high-layer signaling respectively, transmitting, by the terminal device, the SRS on the target SRS resource in the at least one SRS resource set in the slot meeting the first preset condition and after the K slots from reception of the DCI comprises: transmitting, by the terminal device, the SRS on a first SRS resource in the slot meeting the first preset condition and after K2 slots from reception of the DCI, wherein the first SRS resource belongs to the at least one SRS resource set and K2 is a second transmission latency configured for the first SRS resource by the network device” in combination with other limitation of the claim(s).
Similar limitations are included in claim 15.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473